—Order, Supreme Court, Bronx County (Judith Gische, J.), entered on or about December 15, 1998, which, in an action for divorce, inter alia, granted plaintiff temporary custody of the parties’ child pending trial, unanimously affirmed, without costs.
Temporary custody of the child was properly awarded to plaintiff upon a record showing that such was being urged by both the Law Guardian and the forensic evaluator and that the child’s sister was residing with plaintiff. We further note that it was defendant’s own actions which caused her to be unrepresented by counsel when the award of temporary custody was made. Defendant’s remedy is a prompt trial at which she will have a full opportunity to present evidence (see, Meltzer v Meltzer, 38 AD2d 522; Portnof v Portnof, 188 AD2d 411). Concur — Nardelli, J. P., Tom, Lerner, Mazzarelli and Friedman, JJ.